Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
  140322(40)(41)(45)(46)(47)(48)(49)                                                                   Diane M. Hathaway
                                                                                                          Mary Beth Kelly,
                                                                                                                      Justices


  WILLIAM POLLARD,
           Plaintiff-Appellant,
  v                                                                 SC: 140322
                                                                    COA: 288851
                                                                    Wayne CC: 07-729771-NI
  SUBURBAN MOBILITY AUTHORITY for
  REGIONAL TRANSPORTATION, d/b/a
  SMART,
             Defendant-Appellee.
  _________________________________________

         On order of the Chief Justice, motions by John A. Braden, The Michigan
  Assication of Counties, Wayne County, the Michigan County Road Commission Self-
  Insurance Pool, and the Michigan Association for Justice for leave to file briefs amicus
  curiae are considered and they are GRANTED.

         Motions by Wayne County and the Department of Transportation for leave to
  participate in oral argument are DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
                                                                               Clerk